PER CURIAM.
This motion is based upon the idea that the decree appealed from in this case is merely an interlocutory decree dissolving the preliminary restraining order awarded by the Circuit Judge in the first instance, and that since the passage of the act of June 6, 1900, c. 803, 31 Stat. 660 [U. S. Comp. St. 1901, p. 551], amending section 7 of the act establishing Circuit Courts of Appeals, no appeal lies from such an order or decree. It is conceded that, if this were an interlocutory order, the appeal would not lie to this court; but it appearing in this case from an inspection of the bill, the order appealed from, and the opinion of the court as contained in the record, that the court finally decided that it could grant the appellant no relief under the prayer of his bill, and that the order made was in fact a final order, this court has jurisdiction to entertain the appeal, regardless of the fact that the order does not in terms dismiss the bill.
The motion to dismiss is accordingly refused.